Title: From Thomas Jefferson to Joseph Carrington Cabell, 28 December 1822
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Dec. 28. 22.
Yours of the 19th was recieved some days ago, those of the 23d the day before yesterday. at the same time with the former I recieved one of the same date from mr Rives, proposing a question to me, which, as he is absent, I will answer to you. it was,  If the remission of the principal debt, and an accomodation of the cost of the library cannot both be obtained, what would be most desirable? without any question, the latter. of all things the most important is the completion of the buildings. the remission of the debt will come of itself. it is already remitted in the mind of every man, even of the enemies of the institution. and there is nothing pressing very immediately for it’s expression. the great object of our aim from the beginning has been to make this establishment the most eminent in the United States, in order to draw to it the youth of every state, but especially of the South and West. we have proposed therefore to call to it characters of the first order of science from Europe as well as our own country; and, not only by their salaries, and the comforts of their situation, but by the distinguished scale of it’s structure and preparation, and the promise of future eminence which these would hold up, to induce them to commit their reputations to it’s future fortunes. had we built a barn for a College, and log-huts for accomodations, should we ever have had the assurance to propose to an European Professor of that character to come to it? why give up this important idea, when so near it’s accomplishment that a single lift more effects it? it is not a half-project which is to fill up the enticement of character from abroad. to stop where we are is to abandon our high hopes, and become suitors to Yale and Harvard for their secondary characters, to become our first. have we been laboring then merely to get up another Hampden Sidney, or Lexington? yet to this it sinks if we abandon foreign aid. the Report of Rockfish gap, sanctioned by the legislature, authorised us to aim at much higher things; and the abandonment of the enterprise where we are would be a relinquishment of the great idea of the legislature of 1818, and shrinking it into a country academy. the opening of the institution in a half-state of readiness would be the most fatal step which could be adopted. it would be an impatience defeating it’s own object, by putting on a subordinate character in the outset, which never would be shaken off, instead of opening largely and in full system. taking our stand on commanding ground at once, will beckon every thing to it, and a reputation once established will maintain itself for ages. to secure this a single sum of 50. or 60.M Dollars is wanting. if we cannot get it now, we will at another or another trial. courage and patience is the watchword. delay is an evil which will pass; despair loses all. let us never give back. the thing will carry itself, and with firmness and perseverance we shall place our country on it’s high station, and we shall recieve for it the blessings of posterity. I think your idea of a loan and placing it on the sinking fund an excellent one.Dinsmore’s 70.000.D. evidence only the greediness of an Undertaker. he declined communicating the details of his estimate lest their exaggeration should be visible. from other undertakers we have the following offers.thethe brickwork compleat including columns11,300.Perrystonework3,940.Gormancarpentry & joinery of the lower rooms12,000.Oldham27,240there remain the inside work of the upper room, the roof & the two Appendages, or covered ways in the flanks to connect with the other buildings, of which we have no estimate but they cannot cost as much as all the rest of the building. I asked at what they had estimated the stonework? the answer was 6000.D. I knew at the same time that Gorman must do it for them, and would do it for 3,940.D. so that 50. p.cent was laid on this article for their gains, and probably like advances on the other articles. mr Brockenbrough’s original estimate was carefully & minutely made, and allowing for the two covered ways we are safe in saying that another loan of 60.000.D. will place us beyond the risk of ever needing to ask another Dollar on that account.You propose to me to write to half a dozen gentlemen on this subject. you do not know, my dear Sir, how great is my physical inability to write. the joints of my right wrist & fingers, in consequence of an antient dislocation, are become so stiffened that I can write but at the pace of a snail. the copying our report and my letter lately sent to the Governor, being 7. pages only, employed me laboriously a whole week. the letter I am now writing you has taken me two days. I have been obliged therefore to withdraw from letter-writing but in cases of the most indispensable urgency. a letter of a page or two costs me a day of labor, & a painful labor. I have few now to live. should I consign them all to pain? I ought, if I could to write to yourself, to mr Johnson, mr Rives, mr Gordon, and to mr Loyall too, now one of our fraternity. but what I say to one you must all be so indulgent as to consider meant for the whole. be so good as to express to mr Loyall my gratification at his being added to our board, and my hope that he will make Monticello his headquarters whenever he comes up. our meetings you know are always on Mondays, and the stage passes us the Saturday evening. this gives an intermediate day for rest, enquiry and consideration.ever and affectionately yoursTh: Jefferson